Dismissed and Memorandum Opinion filed May 27, 2004








Dismissed and Memorandum Opinion filed May 27, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01310-CV
____________
 
CLAUDE HUGH
LLOYD, JR. AND CASSONDRA JEAN LLOYD, Appellants
 
V.
 
BANK ONE,
TEXAS N.A. F/K/A MBANK HOUSTON NATIONAL ASSOCIATION, Appellee
 

 
On Appeal from the
215th District Court
 Harris County, Texas
Trial Court Cause No.   87-59649
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order signed
November 11, 2003.
On May 26, 2004, appellants filed an
expedited motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.